IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


KATHLEEN E. TOPPER, EXECUTRIX          : No. 106 WAL 2017
OF THE ESTATE OF HAYDEN TOPPER,        :
DECEASED, AND ON HER OWN               :
BEHALF AS HIS WIDOW,                   : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                    Petitioner         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
MAPLE CREEK INN, INC., A               :
PENNSYLVANIA CORPORATION, AND          :
THE BOROUGH OF TURTLE CREEK,           :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.